DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 1,  are objected to because of the following informalities: typographical errors. The following amendments are suggested:
I 9, “an axis defined by a centerline”, in line 10, “to form 
In claim 7, line 1, “are offset from the centerline”.
In claim 9, line 10, “an axis defined by a centerline”;
In claim 10, lines 1-2, “is offset from the centerline”.
In claim 14, line 5, “comprising loops bent at a centerline”.  
Appropriate corrections are required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-4, 6, 8-9, 12-18, and 20 are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by Gerberding et al. US PG Pub [2010/0094335].
With respect to Claim 1, Gerberding discloses: (Figures 1A, 1B, 1C, 1D, 1E, and 2D) An aneurysm device (Figure 1A, implantable device 10) endovascularly deliverable to a site proximate a parent artery with bifurcating branches (Figure 2D), the aneurysm device comprising: a closure structure (semi-occlusive closure membrane 24) comprising a central occlusion element configured to at least partially block an opening to the aneurysm (See figure 2E); a supplemental stabilizer (Anchoring legs 20 and 21) connected to the closure structure and configured to arch over lumina of the bifurcating branches (See annotated figure below); and one or more lodging elements (See annotated figure below) comprising struts (framework sides 11, 12, 13, 14, 19), the struts including hinge points formed by apices (corners 15 and 16) extending outwardly from the struts and pointing generally toward an axis (Centerline C-L) defined by the centerline of the closure structure; wherein the lodging elements fold at the hinge points to form a loop elements (See annotated figure below) configured for extending into one of the bifurcating branches from the central occlusion element (See figure 2D).  
[AltContent: textbox (See annotated figure to the left. Arrows point to the loop elements formed by the lodging elements that fold at hinge points 15 and 16 that are configured to extend into the bifurcating branches. )]
    PNG
    media_image1.png
    257
    208
    media_image1.png
    Greyscale

	With respect to Claim 2, Gerberding discloses: The aneurysm device of claim 1, wherein the lodging elements comprise a pair of hinge points (corners 15 and 16) disposed on opposing sides of a respective loop element (See annotated figure below).  
[AltContent: textbox (See annotated figure to the left. Arrows point to the loop elements formed by the lodging elements that fold at hinge points 15 and 16. )]
    PNG
    media_image1.png
    257
    208
    media_image1.png
    Greyscale

Claim 3, Gerberding discloses: The aneurysm device of claim 1, wherein the closure structure (semi-occlusive closure membrane 24) comprises a plurality of struts (See figure 1E below).
[AltContent: textbox (See annotated figure to the left. The arrow points to the struts on membrane 24. )]  
    PNG
    media_image2.png
    370
    308
    media_image2.png
    Greyscale

	With respect to Claim 4, Gerberding discloses: (See figure 1A) The aneurysm device of claim 3, wherein the struts of the closure structure form a perimeter support (struts 11, 12, 13, and 14 form the perimeter support) and an inner support (struts 19 form inner supports).  
With respect to Claim 6, Gerberding discloses: The aneurysm device of claim 1, wherein the closure structure is transformable between a compressed configuration (See figure 2A,…occlusive or semi-occlusive membrane is generally constructed from material(s) that are biocompatible and biostable and that are compressible, [0074]) and a deployed configuration (…FIG. 1E shows another embodiment of an implantable device having a structure similar to that shown in FIG. 1C in a deployed condition, [0071]; See also Figure 2E).  
	With respect to Claim 8, Gerberding discloses: The aneurysm device of claim 1, wherein the closure structure comprises a shape memory material (The framework support structure and anchoring legs may be constructed from a variety of metallic materials, polymeric materials… such as shape memory alloys, [0072]).  
	With respect to Claim 9, Gerberding discloses: (Figures 1A, 1B, 1C, 1D, 1E, and 2D) A system (Figure 1A, implantable device 10) for treating an aneurysm at a site proximate a parent artery with bifurcating branches (Figure 2D), the system comprising: a distal framework portion (semi-occlusive closure membrane 24) comprising a distal-facing aspect configured to enclose the aneurysm and one or more lodging elements (See annotated figure below) configured to extend into the bifurcating branches in opposing directions from the distal-facing aspect (See Figure 2D), the lodging elements having a plurality of struts (framework sides 11, 12, 13, 14, 19); and a proximal support framework (Anchoring legs 20 and 21 or as in Figure 2D, anchoring legs 43 and 44) connected to the distal framework portion and configured to press outward against a luminal wall thereof of the parent artery (…the anchoring legs are positioned proximally to contact and be supported by walls of a neighboring vessel in proximity to the neck of the aneurysm, such as a parent vessel, [0067]); wherein the struts of the lodging elements include a hinge point at apices (corners 15 and 16) outwardly extending from the struts, the apices pointing generally toward an axis defined by the centerline (Centerline C-L) of the distal framework portion; wherein the lodging elements fold at the hinge point to form loop elements (See annotated figure below) configured for anchoring within at least one of the bifurcating branches (See figure 2D).  
[AltContent: textbox (See annotated figure to the left. Arrows point to the loop elements formed by the lodging elements that fold at hinge points 15 and 16 that are configured to extend into the bifurcating branches. )]
    PNG
    media_image1.png
    257
    208
    media_image1.png
    Greyscale

Claim 12, Gerberding discloses: The system of claim 9, wherein the struts of the lodging elements comprise a loop shape that bends at the hinge point (See annotated figure below).  
[AltContent: textbox (See annotated figure to the left. Arrows point to the loop elements formed by the lodging elements that fold at hinge points 15 and 16. )]
    PNG
    media_image1.png
    257
    208
    media_image1.png
    Greyscale

	With respect to Claim 13, Gerberding discloses: The system of claim 9, wherein the distal framework portion is formed from a generally flat, unassembled component (…the implantable device framework structure is constructed from a substantially flat substrate by cutting, etching (or otherwise) the framework shape from a substantially flat substrate sheet, [0064]) into a three-dimensional, assembled component (…FIG. 1E shows another embodiment of an implantable device having a structure similar to that shown in FIG. 1C in a deployed condition, [0071]).
	With respect to Claim 14, Gerberding discloses: (Figures 1A, 1B, 1C, 1D, 1E, and 2D) A method of treating an aneurysm located at a site proximate to a parent artery that bifurcates into downstream branches (See Figure 2D), the method comprising: expanding an axially-compressed framework (…the membrane has a mesh-like structure that is radially expandable, [0077]) comprising a distal portion (semi-occlusive closure membrane 24) and a proximal portion (Anchoring legs 20 and 21) at a site proximate to the aneurysm, wherein the distal portion comprises a plurality of struts (framework sides 11, 12, 13, 14, 19), the struts comprising loops bent at the bend points (corners 15 and 16), the loops configured to lodge in the downstream branches (See Figure 2E); wherein the bend points are formed by apices outwardly extending from a curve in the struts (See annotated figure below), the apices pointing generally toward an axis defined by the centerline (Centerline C-L) of the distal portion.
[AltContent: textbox (See annotated figure to the left. Arrows point to the loop elements formed by the lodging elements that fold at hinge points 15 and 16 that are configured to extend into the bifurcating branches. )]
    PNG
    media_image1.png
    257
    208
    media_image1.png
    Greyscale

	With respect to Claim 15, Gerberding discloses: The method of claim 14, further comprising: forming the framework from a substantially flat material (…the implantable device framework structure is constructed from a substantially flat substrate by cutting, etching (or otherwise) the framework shape from a substantially flat substrate sheet, [0064]).  
	With respect to Claim 16, Gerberding discloses: (Figure 2A) The method of claim 14, further comprising: delivering the framework to the site with a catheter (catheter 45), wherein delivering the framework comprises temporarily restraining the framework in a generally compressed configuration (FIGS. 2A-2F show schematic drawings illustrating the transition of an implantable device of the present invention from a small diameter, folded delivery condition inside a distal end of a delivery catheter, [0090]).  
	With respect to Claim 17, Gerberding discloses: The method of claim 14, further comprising: extracting the framework from the parent artery (…configuration of the multiple anchoring segments may facilitate smooth retraction of the device into the delivery system so that repositioning may be achieved if needed, [0116]).  
With respect to Claim 18, Gerberding discloses: The method of claim 17, wherein the step of extracting the framework comprises restraining the framework in a catheter in a generally compressed configuration (…configuration of the multiple anchoring segments may facilitate smooth retraction of the device into the delivery system so that repositioning may be achieved if needed, [0116]; Examiner understands that the framework is attached to the anchoring segments, and thus, the entire system must be compressed in order to deploy and retract).
With respect to Claim 20, Gerberding discloses: The method of claim 14, further comprising: detaching the framework from a delivery device (…anchoring leg 21, terminating at corner 18, has an anchoring leg extension 28, while anchoring leg 20, terminating at corner 17, is detachably mounted to a delivery mechanism in the form of delivery wire 32, [0071]; See Figure 2E).

Allowable Subject Matter
Claims  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892. The prior art of record discloses other flexible devices for implantation into a parent artery with bifurcating arteries.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE A CODRINGTON whose telephone number is (571)272-8441.  The examiner can normally be reached on Monday - Thursday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.A.C./Junior Examiner, Art Unit 3771          

/MELANIE R TYSON/Primary Examiner, Art Unit 3771